Citation Nr: 9930615	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  96-04 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for burns of the hands.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

5.  Entitlement to service connection for a liver disorder, 
claimed as cirrhosis due to hepatitis.

6..  Entitlement to service connection for cirrhosis of the 
liver secondary to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active duty service from July 1968 to July 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision in part 
of which the regional office (RO) denied entitlement to 
service connection for liver cirrhosis claimed as due to 
hepatitis and as secondary to exposure to Agent Orange.  In 
the same rating decision, the RO also denied service 
connection for skin disorder, migraine headaches, and burns 
of the hand, and determined that no new and material evidence 
had been submitted to reopen a claim for service connection 
for hearing loss.  After the veteran filed a notice of 
disagreement in October 1995, the RO provided him a statement 
of the case which addressed all of the above issues.  
However, the Department of Veterans Affairs (VA) Form 9 and 
accompanying statement filed by the veteran in November 1995 
mentions only his liver disorder.


FINDINGS OF FACT

1.  By a rating decision in March 1995, of which the veteran 
was informed by letter dated March 29, 1995, the RO denied 
entitlement to service connection for a skin disorder claimed 
as being secondary to Agent Orange exposure, migraine 
headaches, and burns of the hands, and disallowed a claim for 
service connection for hearing loss because of lack of new 
and material evidence.

2.  The veteran filed a notice of disagreement (NOD) as to 
all issues adjudicated in the March 1995 rating decision in 
October 1995.  

3.  The RO issued a statement of the case (SOC) as to all 
issues adjudicated in the March 1995 rating decision in 
November 1995.

4.  In his VA Form 9, received by the RO in November 1995, 
the veteran discussed only the claim for service connection 
for a liver disorder.

5.  In documents filed within one year after the notice of 
the March 1995 rating decision, the veteran failed to allege 
specific error of law or fact concerning the claims of 
entitlement to service connection for a skin disorder, 
migraine headaches, or burns of the hands, or concerning the 
disallowance of the claim for hearing loss because or lack of 
new and material evidence.

6.  The record contains no medical evidence that the veteran 
had a liver disorder during his active military service or 
that he had compensable disability from cirrhosis of the 
liver within one year of his separation from service.

7.  The record contains no competent medical evidence which 
indicates a nexus between the veteran's current disability 
from cirrhosis of the liver and any disease or injury he 
incurred during his active military service.

8.  The veteran had active service in Vietnam during the 
Vietnam era.

9.  The record contains no medical evidence that the veteran 
currently has a liver disorder that is recognized by VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam.

10.  The record contains no competent medical evidence that 
the veteran's liver disorder is related to exposure to 
herbicide agents during his service in Vietnam.


CONCLUSIONS OF LAW

1.  The veteran has not met the requirements to perfect an 
appeal of the claims of entitlement to service connection for 
a skin disorder, migraine headache, burns of the hands, and 
hearing loss.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§ 20.202 (1998).

2.  The claim of entitlement to service connection for a 
liver disorder diagnosed as cirrhosis, as incurred either 
during active military service or as a result of exposure to 
herbicide agents, is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1137, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Adequacy of Substantive Appeal

By a letter dated March 29, 1995, the RO informed the veteran 
of its March 1995 rating decision, in which it denied 
entitlement to service connection for a skin disorder, 
migraine headaches, and burns of the hands, and determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.  The veteran filed a NOD as to all issues 
adjudicated in the March 1995 rating decision in October 
1995, and the RO issued a SOC as to all issues adjudicated in 
the March 1995 rating decision In November 1995.  In his VA 
Form 9, received by the RO in November 1995, the veteran 
discussed only the claim for service connection for a liver 
disorders.  No others documents were submitted by the veteran 
or his representative within the year after the notice of the 
rating decision which could be construed as a substantive 
appeal of the denial of service connection for a skin 
disorder, migraine headaches, or burns of the hands, or the 
determination that new and material evidence had not been 
submitted to reopen the claim for service connection for 
hearing loss.

An appeal to the Board consists of a timely notice of 
disagreement, and a timely filed substantive appeal in 
response to the statement of the case.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200.  The claimant has one year 
from the date of notification of a rating decision to file a 
notice of disagreement to initiate the appeal process.  
38 U.S.C.A. § 7105(b)(1).  In order to complete the appeal, a 
claimant must file a substantive appeal within 60 days of the 
mailing date of the statement of the case, or within the 
remaining time, if any, of the one year period beginning on 
the date of notification of the rating decision.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302(b) (1998).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental SOC.  The Board will construe such 
argument in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination or determinations being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or 
supplemental SOC which is not specifically contested.  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202 (1998).  A decision as to the adequacy of 
allegations of error of fact or law in a substantive appeal 
will be made by the Board.  When the Board raises the issue 
of adequacy of the substantive appeal, the appellant and his 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on the question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  38 C.F.R. § 20.203 
(1998).

In a letter dated June 28, 1999, the Board attempted to 
informed the appellant that the substantive appeal received 
in November 1995 did not allege specific errors of law or 
fact with respect to the issues of entitlement to service 
connection for a skin disorder, migraine headaches, burns of 
the hands, or whether new and material evidence has been 
submitted to reopen the claim for service connection for 
hearing loss.  The Board attempted to inform the appellant 
that pursuant to 38 C.F.R. § 20.203 he was given 60 days from 
the date of the letter to present a written argument or to 
request a hearing to present oral arguments in support of his 
appeal of those issues.  The Board's June 28, 1999, letter 
was returned on July 13, 1999, with a notice from the U.S. 
Postal Service that the veteran had a new address.  The 
letter was re-mailed to the veteran at the new address on 
July 13, 1999.  No response has been received from either the 
appellant or his representative. 

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that there is a presumption of regularity 
applied to cases where VA mails notices to the claimant's 
last known address of record.  The claimant may not rebut 
that presumption of proper mailing without clear evidence of 
some impropriety.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  Moreover, the Court appears to require the veteran 
to make the Board aware of a change of his or her address in 
order to properly challenge the presumption of proper 
mailing.  See YT v. Brown, 9 Vet. App. 195 (1996).

To summarize, with respect to the issues of entitlement to 
service connection for a skin disorder, migraine headaches, 
and burns of the hands, and the determination that new and 
material evidence had not been submitted to reopen a claim 
for service connection for hearing loss, the substantive 
appeal received in November 1995 does not contain allegations 
of error of fact or law as to such issues.  The appellant was 
so informed by letter mailed to his last known address and 
given 60 days to present argument or request a hearing but 
did not respond.  The Board finds that no adequate 
substantive appeal has been timely filed with respect to 
those issues.  Accordingly, the Board lacks jurisdiction 
regarding the aforesaid issues.  The claims with respect to 
those issues are dismissed.

II.  Service Connection for Liver Disease

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 101(16), 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Also, 38 U.S.C.A. §§ 1101, 
1110, 1112, and 1137 provide that where a veteran has served 
90 days or more during a period of war or after December 31, 
1946, and develops cirrhosis of the liver to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for a 
liver disorder is not well grounded.  Although the RO did not 
specifically state that it denied the veteran's claim of 
entitlement to service connection for a liver disorder on the 
basis that it was not well grounded, the Board concludes that 
this error was not prejudicial to the claimant.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995) (deciding that the 
remedy for the Board's deciding on the merits a claim that is 
not well grounded should be affirmance, on the basis of 
nonprejudicial error).  While the RO denied service 
connection on the merits, the Board concludes that denying 
the claim because the claim is not well grounded is not 
prejudicial to the appellant, as the appellant's arguments 
concerning the merits of the claim included, at least by 
inference, the argument that sufficient evidence to establish 
a well-grounded claim is of record.  Therefore, the Board 
finds that it is not necessary to remand the matter for the 
issuance of a supplemental statement of the case concerning 
whether or not the claim is well grounded.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and VA 
is obliged under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  In this 
case, the RO informed the appellant of the necessary evidence 
in the claims form he completed, in its notice of rating 
decision dated in April 1994, and in the statement of the 
case.  The discussion below informs the veteran of the types 
of evidence lacking, and which he should submit for a well-
grounded claim.  Unlike the situation in Robinette, in this 
case the veteran has not advised VA of the existence of any 
particular evidence which, if obtained, would render his 
claim well-grounded.

A.  In-Service Incurrence of a Liver Disorder

Service medical records do not show that the veteran had 
complaints, diagnoses, or treatment for a liver disorder.  At 
the time of his medical examination for separation from 
service, he denied stomach, liver, or intestinal trouble.  An 
examiner reported that the veteran's abdomen and viscera were 
clinically normal.  

A VA outpatient treatment record dated in May 1976 show that 
the veteran sought treatment for symptoms of abdominal pain, 
back pain in the right flank, black stools, and bright yellow 
urine.  He reported that he had had hepatitis in December 
1975.  An examiner noted provisional diagnoses of 
gastrointestinal bleed of unknown etiology and questionable 
blood dyscrasia.

Records of VA hospitalizations during the 1970's and 1980's 
and of private hospitalizations during July 1987, August 
1988, and November 1989 do not show diagnoses or treatment 
for a liver disorder.  The earliest dated documentation of a 
diagnosis of liver disorder contained in the claims folder 
was made in April 1994.  A letter dated at that time informed 
the veteran that laboratory tests conducted during a VA Agent 
Orange examination showed that he had cirrhosis of the liver 
due to exposure to hepatitis B and C.  The letter suggested 
that the veteran seek treatment from a private physician.  
Notes of private medical treatment dated from May 1994 to May 
1995 show that the veteran had repeated serology for liver 
function.  A treatment note dated in May 1995 indicated that 
the veteran was taking Interferon.

During VA outpatient treatment in March 1996, the veteran 
reported that he had been told in 1990 when his blood was 
screened to make a donation that he had been exposed to 
hepatitis B and C.  An examiner noted a diagnosis of history 
of hepatitis B and C and cirrhosis of the liver.

The veteran was hospitalized at a VA medical center for 
psychiatric treatment in August 1996.  The hospital report 
notes a past medical history of hepatitis B in 1975 and a 
determination in 1990 of hepatitis C exposure for which the 
veteran was treated with Interferon for six months in 1995.

The veteran underwent a VA general medical examination in 
December 1996.  He gave a history of having a blood 
transfusion in 1979.  A review of his records of VA treatment 
showed consistent elevation of his liver function tests.  An 
examination of the veteran's abdomen was unremarkable.  The 
examiner noted diagnoses of hepatitis B and C positive and 
cirrhosis of the liver secondary to Hepatitis B and C and 
possible remote alcohol abuse.

The Board has reviewed the entire record and finds no medical 
evidence that the veteran incurred a liver disorder during 
his active military service.  Nor does the record contain 
evidence that he had compensable disability from cirrhosis 
within one year of his separation from service.  Finally, 
there is no competent medical evidence contained in the 
claims folder which indicates that the veteran's current 
disability from a liver disorder is related to any disease or 
injury he incurred during his active military service.  The 
second and third elements of the Caluza analysis are not 
satisfied.  Therefore, the Board concludes that the claim of 
entitlement to direct service connection for a liver disorder 
is not well grounded.

B.  Liver Disorder Claims as Secondary to Agent Orange 
Exposure

The veteran has contended that he has current disability from 
a liver disorder as a result of exposure to Agent Orange 
during his active military service.  Service personnel 
records indicate that he did serve in the Republic of Vietnam 
during the Vietnam era.  However, as noted above, his service 
medical records contain no indication that he had complaints, 
diagnoses, or treatment for a liver disorder.  At the time of 
his medical examination for separation from service, the 
veteran denied a history of liver trouble.

However, a disease associated with exposure to certain 
herbicide agents and listed in 38 C.F.R. § 3.309(e) (1998) 
will be considered to have been incurred in service under the 
circumstances outlined in 38 C.F.R. § 3.307(a)(6) even though 
there is no evidence of such disease during the period of 
service.

A veteran who, during active service, served in the Republic 
of Vietnam during the Vietnam era, and has a disease listed 
at 38 C.F.R. § 3.309(e), shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during service.  Diseases or 
disorders that have been positively associated with Agent 
Orange or other herbicide exposure are chloracne or other 
acneform diseases consistent with chloracne, porphyria 
cutanea tarda (PCT), acute and subacute peripheral 
neuropathy, Hodgkin's disease, non-Hodgkin's lymphoma, 
respiratory cancers, prostate cancer, multiple myeloma, and 
soft-tissue sarcomas.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(1998).

Although prostate cancer and acute and subacute peripheral 
neuropathy were added to the list of diseases specified in 
38 C.F.R. § 3.309(e) during the pendency of the veteran's 
claim and it appears that the RO has not considered the claim 
in the context of the revised regulation, I conclude that the 
Board's consideration of the amended regulations is not 
prejudicial to the veteran, as the disorders added to the 
regulation do not pertain to a liver disorder.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); VAOGCPREC 16-92 
(O.G.C. Prec. 16-92) at 7-10.

Although the veteran served in the Republic of Vietnam during 
the Vietnam era, he has not presented evidence that he has 
ever been diagnosed with the aforementioned diseases or 
disorders associated with exposure to herbicides.  There is 
no record of complaints of, or treatment for, or 
symptomatology consistent with these diseases during or after 
his active service.  Furthermore, the Secretary of VA has 
formally announced that a presumption of service connection 
based on exposure to herbicide exposure in Vietnam is not 
warranted for certain conditions, specifically including 
leukemia, or for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  See 59 Fed.Reg. 341 (Jan. 
4, 1994); 61 Fed.Reg. 41442 (Aug. 8, 1996).  Neither the 
statutory nor the regulatory presumption will satisfy the 
incurrence element of Caluza where the veteran has not 
developed a condition enumerated in either 38 U.S.C.A. 
§ 1116(a) or 38 C.F.R. § 3.309(e).  McCartt v. West, 12 Vet. 
App. 164, 168 (1999).

Nonetheless, the veteran may still prevail in his claim 
regarding a liver disorder if he can present competent 
medical evidence showing a nexus between herbicide exposure 
during service and his development of cirrhosis of the liver.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  I 
conclude, however, that the veteran has not presented a well-
grounded claim for service connection for cirrhosis.  First, 
the record contain no medical evidence that he had a liver 
disorder during his active service.  Second, the record 
contains no medical evidence that his current disability from 
cirrhosis of the liver is related to herbicide exposure 
during active service.  The veteran's own assertions that his 
cirrhosis of the liver is related to herbicide exposure 
during his active service are afforded no probative weight.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the absence of medical evidence that the veteran has a 
disease which gives rise to the presumption of service 
connection, and in the absence of evidence that indicates an 
actual causal relationship between his herbicide exposure and 
the development of cirrhosis of the liver, the Board 
concludes that the claim for service connection for cirrhosis 
of the liver as secondary to exposure to Agent Orange is not 
well grounded.


ORDER

The appeals concerning the RO's denial of entitlement to 
service connection for a skin disorder, migraine headaches, 
and burns of the hands, and the disallowance of the claim for 
service connection for hearing loss, are dismissed.

Entitlement to service connection for cirrhosis of the liver, 
as incurred during service or secondary to exposure to Agent 
Orange, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

